DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 11 is objected to because of the following informalities: The language of claim 11 recites “and an algorithm executed by a processor of the data processing hardware for analyzing a data signature associated with the measurement (M/M') for determining if the valve (V) has been adequately or inadequately installed by the .--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wheel clamping portion” in claims 12 and 20; “means for analyzing” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites comparing the recorded data (M, M') against at least a portion of a data signature for determining if the tire-wheel assembly valve (V) is adequately or inadequately installed within the valve hole (WV) of the wheel (W).
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or computationally but for the recitation of generic computer components. That is, other than reciting “utilizing an algorithm at a processor of the data processing hardware” nothing in the claim element precludes the step from practically being performed in the mind or computationally. For example, but for the “utilizing an algorithm at a processor of the data processing hardware” language, “comparing” in the context of this claim encompasses a user visually reviewing and contrasting the data to the data signature or manually calculating a difference (similarity) of the data to the data signature. See e.g. specification [00107]. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or computationally but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –
data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations including: 
receiving, at a receiver of the data processing hardware, data (M, M') associated with at least one physical parameter associated with installing a tire-wheel assembly valve (V) including a transducer (16, 16') that is operatively coupled to the tire-wheel assembly valve (V); 
recording, in the memory hardware, the received data (M, M') throughout an act of a stemming device (10, 10') inserting the tire-wheel assembly valve (V) through a valve hole (WV) of a wheel (W); 
utilizing an algorithm at a processor of the data processing hardware

The data processing hardware, memory hardware and processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing and executing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
Further, the receiving at a receiver and recording steps are recited at a high-level of generality such that it amounts no more than mere instructions to collect the data necessary for presentation to a user or a series of data gathering steps that collect a necessary input for the equation.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements either amounts to no more than mere instructions to apply the exception using a generic computer component or adding insignificant extra-solution activity to the judicial exception. As such, the additional elements cannot provide an inventive concept. 
The claim is not patent eligible.
Claims 2-7 and 9-10 depend from claim 1 and recite the same abstract idea as claim 1. The additional elements recited in claims 2-7 serve merely to extend the abstract idea (e.g. claim 5) and/or additionally adding insignificant extra-solution activity to the judicial exception (e.g. claims 2-4, 7, 9-10) and/or apply the exception using a generic computer component (e.g. 2-6, 9-10). Consequently the claims do not recite any additional elements that either integrate the judicial exception into a practical application or amount to significantly more. The claims are not patent eligible.
	Claim 8 recites comparing the recorded data (M, M') against at least a portion of a data signature for determining if the tire-wheel assembly valve (V) is adequately or inadequately installed within the valve hole (WV) of the wheel (W).
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or computationally but for the recitation of generic computer components. That is, other than reciting “utilizing an algorithm at a processor of the data processing hardware” nothing in the claim element precludes the step from practically being performed in the mind or computationally. For example, but for the “utilizing an algorithm at a processor of the data processing hardware” language, “comparing” in the context of this claim encompasses a user visually reviewing and contrasting the data to the data signature or manually calculating a difference (similarity) of the data to the data signature. See e.g. specification [00107]. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or computationally but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – 
receiving, at a receiver of the data processing apparatus, data (M, M') associated with an applied axial force along an installation axis (A10-A10) of a stemming device (10, 10') including a force transducer (16, 16') that supports a tire-wheel assembly valve (V);
recording, in memory hardware of the data processing apparatus, the received data (M, M') throughout an act of the stemming device (10, 10') inserting the tire-wheel assembly valve (V) through a valve hole (WV) of a wheel (W);

The data processing apparatus and memory hardware in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
Further, the receiving at a receiver and recording steps are recited at a high-level of generality such that it amounts no more than mere instructions to collect the data necessary for presentation to a user or a series of data gathering steps that collect a necessary input for the equation.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements either amounts to no more than mere instructions to apply the exception using a generic computer component or adding insignificant extra-solution activity to the judicial exception. As such, the additional elements cannot provide an inventive concept. 
The claim is not patent eligible.
Claim 27 recites executing a program configured for communicating a stemming adequacy indicator (56/56') pertaining to performance of the stemming device that is configured to secure the valve including the tire pressure monitor to the wheel.
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the data processing hardware to perform operations comprising: executing a program configured for” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the data processing hardware to perform operations comprising: executing a program configured for” language, “communicating” in the context of this claim encompasses a user verbally communicating or writing out or otherwise presenting the adequacy indicator. See e.g. specification [0054].
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware.

The data processing hardware and memory hardware in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements either amounts to no more than mere instructions to apply the exception using a generic computer component. As such, the additional elements cannot provide an inventive concept. 
The claim is not patent eligible.
Allowable Subject Matter
Independent claims 11 and 19 each recite an abstract idea, however, the claims are interpreted as overcoming 35 U.S.C. 101 in step 2B (i.e. the recitation of the “a stemming device...” in its entirety).
Claims 11-26 and 28-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 11, the prior art fails to anticipate or render obvious an algorithm executed by a processor of the data processing hardware for analyzing a data signature associated with the measurement (M/M') for determining if the valve (V) has been adequately or inadequately installed by the stemming device (10, 10'), in combination with all other limitations as claimed by Applicant.
	Claims 12-18 are allowed by virtue of their dependence.
	Regarding claim 19, the prior art fails to anticipate or render obvious a means for analyzing a data signature associated with the measurement (M/M') for determining if the valve (V) has been adequately or inadequately installed by the stemming device (10, 10'), in combination with all other limitations as claimed by Applicant.
	Claims 20-26, and 28-35 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Doan et al. in U.S. Patent 5,940,960 teaches “a valve stemming method and apparatus for inserting valve stems into wheels. Referring to FIGS. 1 and 2, the apparatus 10 includes an operation station 12 for performing the operations related to inserting the valve stems into the wheels and a retaining apparatus 14 for preventing a wheel from entering the operation station 12 until work on a preceding wheel has been completed” (column 3 lines 19-27).
	Merendino in U.S. Patent Publication 2002/0104374 teaches “a method of testing a tire wherein a tire/wheel assembly (including the test tire) is mounted on a vehicle and tire-related measurements are taken while the vehicle is being driven on multiple test runs...pressure is maintained within the test tire by measuring the actual tire pressure, comparing the measured tire pressure to the desired test pressure, and adjusting the tire pressure if the measured tire pressure differs from the desired test pressure” ([0006-[0008]; [0021], [0023]).
	Mondrusov et al. in U.S. Patent 7,578,052 teaches “ An inventive valve stem installation system includes a conveyor for moving wheel rims. A detector is cooperable with the conveyor to detect size of the wheel rim and a location of an aperture defined in the wheel rim to receive a valve stem or a pressure monitoring device (the TPM). At least one robotic device is adaptable for matably moving one of the valve stem and the TPM to the wheel rim…The controller then transmits the signal to the robotic device thereby directing the robotic device to selectively engage one of the valve stem and the TPM to be inserted into the aperture…The insertion tool is adaptable for selectively engaging one of the valve stem and the TPM and interchangeably moving and inserting one of the valve stem and the TPM into the aperture in response to the signal received by the robotic device from the controller” (column 2 lines 45-63).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865